3. China: Minority rights and application of the death penalty (vote)
(DE) Mr President, excuse me, but there is an error in paragraph 3 of the German version and I would like to ask you to have it corrected there and, if necessary, in all the other language versions. The German version reads: 'Condemns the execution of the two Tibetans and another nine Uighurs'. Of course, this is incorrect. Uighurs are not other Tibetans and Tibetans are not other Uighurs. I would like to ask you to have this corrected in all the language versions.
Mr Posselt, thank you, that will be corrected.
That concludes the vote.